McFADDEN, Presiding Judge,
dissenting.
Dr. Welcker has made a prima facie showing of substantial hardship. So I would vacate the superior court’s order and direct the superior court to remand to the agency to determine whether that showing can be rebutted or is outweighed by other considerations. Accordingly, I dissent.
. . . [A]n agency is authorized to grant a variance or waiver to a rule when a person subject to that rule demonstrates that the purpose of the underlying statute upon which the rule is based can be or has been achieved by other specific means which are agreeable to the person seeking the variance or waiver and that strict application of the rule would create a substantial hardship to such person. . . .
OCGA § 50-13-9.1 (c).
In its letter denying the petition for waiver or variance the agency gave the following reasons:
• Failure to prove a significant, unique and demonstrable economic, technological, legal or other type hardship [sic] that strict application of the rule would create a substantial hardship to you.
• There is not an appropriate residency requirement met.as [sic] per Board rules in effect [sic] 2007.
The reasons were set out in the agency’s letter as I set them out here, as a pair of bullet points. Those reasons are ambiguous about whether they are each independently sufficient or sufficient only in combination. So unless we determine that both reasons are sustainable, we must remand.
And the second reason is plainly unsustainable. It begs the question that the petition put before the agency
The first reason presents a closer question because we owe great deference to factfinders. But I would nevertheless vacate and remand.
To begin with, the reason contains another ambiguity. It contains language that Dr. Welcker failed to prove “a substantial hardship” but also that she failed to prove any “other type [of] hardship.” So at a minimum we must remand to ensure that the agency applies the *863“substantial hardship” standard. But I would find that the undisputed evidence makes a prima facie showing of substantial hardship and remand so that agency can determine whether that showing is overcome by other considerations.
“ ‘Substantial hardship’ means a significant, unique, and demonstrable economic, technological, legal, or other type of hardship to the person requesting a variance or waiver which impairs the ability of the person to continue to function in the regulated practice or business.” OCGA § 50-13-9.1 (b) (1).
Chapter 13 of Title 50 is the Georgia Administrative Procedure Act. That Act “is not intended [to] create or diminish any substantive rights or delegated authority, but... is meant to provide a procedure for administrative determination and regulation where expressly authorized by law or otherwise required by the Constitution or a statute of this state.” OCGA § 50-13-1. So it is written to cover a wide range of contexts. In the definition of “substantial hardship,” the phrase “function in the regulated practice or business” is particularly broad. I cannot think of a more broadly inclusive word than “function.” So Dr. Welcker’s claim of substantial hardship is not rebutted by her ability, for the time being, to continue to practice under supervision. In some contexts, proper functioning entails growth and development. A professional practice is emphatically one such context.
I acknowledge that our almost unlimited deference is suggested by our case law; we have written that “the state may require additional requirements which would prohibit those already licensed from continuing to practice in the regulated field.” Brown v. State Bd. of Examiners of Psychologists, 190 Ga. App. 311, 313 (1) (378 SE2d 718) (1989). But I question the soundness of that language in light of our Supreme Court’s holding — in the context of liquor licenses — that,
[constitutional standards of due process do require that a governing body issuing licenses establish ascertainable standards by which an applicant can intelligently seek to qualify. The question before this court is whether this [rule] in question is drawn with sufficient specificity to apprise an applicant of common intelligence of the standards which he should anticipate the governing body will consider.
Levendis v. Cobb County, 242 Ga. 592, 594 (1) (250 SE2d 460) (1978) (citation and punctuation omitted).
The undisputed evidence shows that Dr. Welcker, although licensed in South Carolina, has deep ties to the underserved south *864Georgia community in which she practices under supervision, that she has put forth a great deal of effort and incurred a great deal of debt with the goal of practicing psychology in that community. And it establishes that, before beginning her Ph.D. studies, she made an effort to ascertain the standards the agency would consider, which demonstrates her diligence and good faith.
Decided March 16, 2017.
Thompson Hine, Peter D. Coffman, J. A. Schneider, for appellant.
Samuel S. Olens, Attorney General, Isaac Byrd, Deputy Attorney General, Janet B. Wray, Reagan W. Dean, Senior Assistant Attorneys General, for appellee.
Dr. Welcker’s intention to seek licensure and conduct her practice in Georgia was a primary consideration in her decision of which doctoral program to enter. So she undertook to narrow her list of potential schools to those whose doctoral programs would qualify her for licensure in Georgia. She contacted the office of the Secretary of State, which is charged with supervision of professional licensure. She learned that Georgia neither maintains nor adopts any list of accredited institutions. She was left instead to read and construe the applicable regulations. Those regulations, she learned, recited that they are “consistent with” the accreditation requirements of the American Psychological Association; and Fielding is accredited by that association. And so she applied to Fielding.
But she overlooked what has proved to be a crucial difference. While the association’s guidelines call for one year of “full-time residence (or the equivalent thereof),” Georgia’s regulations required a year of “full-time residence.” As the majority notes, that regulation was amended in 2010, as Dr. Welcker was finishing her program, to make more clear Georgia’s departure from the association’s requirements.
I would hold that Dr. Welcker’s unrebutted evidence makes a prima facie showing of substantial hardship. So I would remand for a determination whether that showing can be rebutted or is outweighed by other considerations.
I am authorized to state that Judge Reese joins in this dissent.